Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made and entered into by and
between Synageva BioPharma Corp. (the “Company”), a Delaware corporation with
its principal place of business at 33 Hayden Ave, Lexington, Massachusetts, and
Robert Bazemore of 350 South River Rd, E3, New Hope, PA (the “Executive”),
effective as of September 22, 2014 (the “Effective Date”).

WHEREAS, the operations of the Company and its Affiliates (as defined below) are
a complex matter requiring direction and leadership in a variety of arenas,
including financial, strategic planning, regulatory, community relations and
others;

WHEREAS, the Executive possesses certain experience and expertise that qualify
him to provide the direction and leadership required by the Company and its
Affiliates; and

WHEREAS, the Company therefore wishes to employ the Executive as its Chief
Operating Officer on the terms and conditions set forth in this Agreement, and
the Executive wishes to accept such employment;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree:

1. Employment. Subject to the terms and conditions set forth in this Agreement,
the Company hereby offers, and the Executive hereby accepts, employment.

2. Term. Subject to earlier termination as hereinafter provided, the Executive’s
employment shall commence on the Effective Date, and shall continue until
terminated pursuant to Section 5 hereof (the “Term”).

3. Capacity and Performance.

 

  a) During the Term, the Executive shall serve the Company as its Chief
Operating Officer, and shall report to the President and Chief Executive Officer
(the “CEO”). In addition, the Executive may be asked from time to time to serve
as a director or officer of one or more of the Company’s Affiliates, without
further compensation.

 

  b)

During the Term, the Executive shall devote his full business time and his best
efforts, business judgment, skill and knowledge exclusively to the advancement
of the business and interests of the Company and its Affiliates and to the
discharge of his duties and responsibilities hereunder. The Executive shall not
engage in any other business activity or serve in any industry, trade,
professional, governmental or academic position during the term of this
Agreement, except such activities as shall not interfere with the performance of
his duties to the Company.

 

-1-



--------------------------------------------------------------------------------

  Notwithstanding the foregoing, the Executive shall be entitled to attend to
personal and family affairs and investments, be involved in not for profit,
charitable and professional activities and serve on up to two for profit boards,
provided that the foregoing does not, individually or in the aggregate,
materially interfere with Executive’s responsibilities under this Agreement.

4. Compensation and Benefits. As compensation for all services performed by the
Executive during the Term and subject to the Executive’s performance of his
duties and obligations to the Company and its Affiliates, pursuant to this
Agreement or otherwise, the Company shall provide the Executive with the
following compensation and benefits:

 

  a) Base Salary. During the Term, the Company shall pay the Executive at the
rate of Four Hundred Eighty Thousand Dollars ($480,000.00) per annum, payable in
accordance with the payroll practices of the Company for its executives and
subject to increase from time to time by the Board, in its sole discretion (such
base salary, as from time to time increased, the “Base Salary”).

 

  b) Incentive and Bonus Compensation. During the Employment Period, the
Executive shall be eligible to receive an annual cash bonus (“Annual Bonus”)
with a target level of 40% of Annual Base Salary (the “Target Bonus”). Any such
bonus shall be subject in all respects to the terms and conditions of the
Synageva BioPharma Corp. Annual Cash Bonus Plan.

 

  c) Vacations. During the Term, the Executive shall be entitled to earn
vacation at the rate of four (4) weeks per year, to be taken at such times and
intervals as shall be determined by the Executive, subject to the reasonable
business needs of the Company. Vacation shall otherwise be governed by the
policies of the Company, as in effect from time to time.

 

  d) Other Benefits. During the term hereof, the Executive shall be entitled to
participate in any and all employee benefit plans and programs from time to time
in effect for employees of the Company generally, except to the extent any such
benefit is in a category of benefit otherwise provided to the Executive
hereunder (e.g., a severance pay plan). Such participation shall be subject to
the terms of the applicable law, plan documents and generally applicable Company
policies. The Company may alter, modify, add to or delete its employee benefit
plans and programs at any time as it, in its sole judgment, determines to be
appropriate, without recourse by the Executive.

 

  e)

Business Expenses. The Company shall pay or reimburse the Executive for all
reasonable and customary business expenses incurred or paid by the Executive in
the performance of his duties and responsibilities hereunder, subject to any
maximum annual limit and other restrictions on such

 

-2-



--------------------------------------------------------------------------------

  expenses set by the Board and to such reasonable substantiation and
documentation as may be specified by the Company from time to time and
Section 7(d) hereof.

5. Termination of Employment and Severance Benefits. The Executive’s employment
hereunder shall terminate under the following circumstances:

 

  a) Death. In the event of the Executive’s death, the Executive’s employment
hereunder shall immediately and automatically terminate.

 

  b) Disability.

 

  i. The Company may terminate the Executive’s employment hereunder, upon notice
to the Executive, in the event that the Executive becomes disabled during his
employment hereunder through any illness, injury, accident or condition of
either a physical or psychological nature and, as a result, is unable to perform
substantially all of his duties and responsibilities hereunder, notwithstanding
the provision of any reasonable accommodation, for ninety (90) days during any
period of three hundred and sixty-five (365) consecutive calendar days.

 

  ii. The Company may designate another employee to act in the Executive’s place
during any period of the Executive’s disability. Notwithstanding any such
designation, the Executive shall continue to receive the Base Salary in
accordance with Section 4(a) and benefits in accordance with Section 4(d), to
the extent permitted by the then-current terms of the applicable benefit plans,
until the Executive becomes eligible for disability income benefits under the
Company’s disability income plan or until the termination of his employment,
whichever shall first occur.

 

  iii. While receiving disability income payments under any disability income
plan of the Company, the Executive shall not be entitled to receive any Base
Salary under Section 4(a) hereof, but shall continue to participate in Company
benefit plans in accordance with Section 4(d) and the terms of such plans, until
the termination of his employment.

 

  iv.

If any question shall arise as to whether during any period the Executive is
disabled through any illness, injury, accident or condition of either a physical
or psychological nature so as to be unable to perform substantially all of his
duties and responsibilities hereunder, the Executive may, and at the request of
the Company shall, submit to a medical examination by a physician selected by
the Company to whom the Executive or his duly appointed guardian, if any, has no
reasonable objection to determine whether

 

-3-



--------------------------------------------------------------------------------

  the Executive is so disabled and such determination shall for the purposes of
this Agreement be conclusive of the issue. If such question shall arise and the
Executive shall fail to submit to such medical examination, the Company’s
determination of the issue shall be binding on the Executive.

 

  c) By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause at any time upon notice to the Executive setting
forth in reasonable detail the nature of such Cause. The following, as
determined by the Board in good faith, shall constitute Cause for termination:

 

  i. The Executive’s gross negligence or willful misconduct in the performance
of his duties to the Company, where such gross negligence or willful misconduct
has resulted in material damage to the Company or any of its Affiliates or
successors;

 

  ii. The Executive’s commission of any act of fraud, embezzlement or
professional dishonesty with respect to the Company or any of its Affiliates;

 

  iii. The Executive’s commission of a felony or crime involving moral
turpitude;

 

  iv. The Executive’s material breach of any provision of this Agreement or any
other written agreement between the Executive and the Company;

 

  v. The Executive’s failure to comply with lawful directives of the CEO, which
has caused damage to the Company or any of its Affiliates or successors.

 

  d) By the Company Other than for Cause. The Company may terminate the
Executive’s employment hereunder other than for Cause at any time upon written
notice to the Executive.

 

  e) By the Executive. The Executive may terminate his employment hereunder at
any time upon sixty (60) days’ notice to the Company. In the event of
termination by the Executive pursuant to this Section 5(e), the Company may
elect to waive the period of notice, or any portion thereof, without further
obligation for remuneration to the Executive; provided, that in the event that
the Company so waives some or all of the period of notice, and the Executive is
not resigning his employment for the purpose of commencing employment with
another employer, the Company shall pay the Executive his Base Salary for the
period so waived.

 

-4-



--------------------------------------------------------------------------------

6. Severance Payments and Other Matters Related to Separation from Service.

 

  a) Final Compensation. Following the termination of the Executive’s employment
for any reason, the Company shall pay to the Executive: (i) any Base Salary
earned but not paid during the final payroll period of the Executive’s
employment through the date of termination, (ii) pay for any vacation time
earned but not used through the date of termination, (iii) any unpaid Annual
Bonus due to Executive for the calendar year prior to the year in which the
termination occurs, and (iv) any business expenses incurred by the Executive but
un-reimbursed on the date of termination, provided that such expenses and
required substantiation and documentation are submitted within thirty (30) days
of termination and that such expenses are reimbursable under Company policy (all
of the foregoing, “Final Compensation”). Any Base Salary and any earned, unused
vacation time shall be paid to the Executive at the time required by law, but
not later than the Company’s next regular pay date following the date of
termination. Any business expenses due under this Section 6(a) shall be paid
within sixty (60) days following the date of termination. Other than as
expressly provided in Section 6(b), the Company shall have no further obligation
to the Executive hereunder.

 

  b) Severance. In the event the Executive experiences a Separation from Service
in connection with any termination pursuant to Section 5(a), 5(b) or 5(d) of
this Agreement, in addition to Final Compensation, the Company shall accelerate
the vesting of all unvested equity previously granted to the Executive by twelve
(12) months and shall pay the Executive (i) a lump sum equal to the Base Salary
divided by 12, then multiplied by the number of months set forth in the
Severance Period (as defined below)(such payment, the “Severance Payment”),
(ii) the Post-Termination Bonus (as defined below) and, if such Separation from
Service occurs during the twelve (12) month period following a Change in Control
(as defined below) (such period, the “Change in Control Period”) only, (iii) an
additional one-time bonus of $16,500 (the “One-Time Bonus”). Subject to Sections
6(e) and 7(a) of this Agreement (i) the Severance Payment and any One-Time Bonus
shall be paid on the sixtieth (60th) day following the date of termination and
(ii) the Post-Termination Bonus shall be paid at the time provided in the
applicable bonus plan or form of annual award issued thereunder; provided, that
if the termination occurs during a Change in Control Period, the
Post-Termination Bonus shall be paid at the same time as the Severance Payment.

 

  c) Severance Period. For the purposes of this Agreement, the Severance Period
shall be Nine Months (9) months; provided, that if the Executive’s Separation
from Service occurs during a Change in Control Period (as defined below) Period,
then the Severance Period shall be Twelve (12) months.

 

  d) Post-Termination Bonus. For the purposes of this Agreement, the
Post-Termination Bonus shall be a pro-rata share of the Target Bonus for the
year in which the termination occurs; provided, that if termination occurs
during a Change in Control Period, the Post-Termination Bonus shall be equal to
the Target Bonus for the year in which termination occurs.

 

-5-



--------------------------------------------------------------------------------

  e) Release of Claims. Any obligation of the Company for the payment of any
Severance Payment or Post-Termination Bonus is conditioned, however, on the
Executive’s signing and returning to the Company a general release of claims in
the form provided by the Company at the time the Executive’s employment is
terminated (the “Employee Release”). The Executive must sign and return the
Employee Release, and the Employee Release must become effective, if at all, by
the deadline specified therein, which deadline shall in no event be later than
the sixtieth (60th) calendar day following the termination date.

 

  f) Effect of Termination. Payment by the Company of Final Compensation,
Severance Payment and Post-Termination Bonus, as appropriate, shall constitute
the sole obligations of the Company in connection with the termination of the
Executive’s employment hereunder. Except for any right of the Executive to
continue medical and dental plan participation in accordance with applicable
law, benefits shall terminate pursuant to the terms of the applicable benefit
plans based on the date of termination of the Executive’s employment without
regard to the payment of any Severance Payment or Post-Termination Bonus.

 

  g) Survival. Provisions of this Agreement shall survive any termination if so
provided herein or if necessary or desirable to accomplish the purposes of other
surviving provisions, including without limitation the obligations of the
Executive under Sections 8, 9 and 10 hereof. The obligation of the Company to
make, and the right of the Executive to retain, any Severance Payment or
Post-Termination Bonus is expressly conditioned upon the Executive’s continued
full performance of his obligations under Sections 8, 9 and 10 hereof.

7. Timing of Payments and Section 409A.

 

  a) Notwithstanding anything to the contrary in this Agreement, if at the time
of the Executive’s termination of employment, the Executive is a Specified
Employee, any and all amounts payable under Section 6 on account of such
Separation from Service that would (but for this provision) be payable within
six (6) months following the date of termination, shall instead be paid on the
next business day following the expiration of such six (6) month period.

 

  b) For purposes of this Agreement, “Separation from Service” shall be
determined in a manner consistent with subsection (a)(2)(A)(i) of Section 409A,
and the term “Specified Employee” shall mean an individual determined by the
Company to be a specified employee as defined in subsection (a)(2)(B)(i) of
Section 409A.

 

  c) Each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
is to be treated as a right to a series of separate payments.

 

-6-



--------------------------------------------------------------------------------

  d) The Executive’s right to reimbursement for business expenses hereunder
shall be subject to the following additional rules: (i) the amount of expenses
eligible for reimbursement during any calendar year shall not affect the
expenses eligible for reimbursement in any other taxable year,
(ii) reimbursement shall be made not later than December 31 of the calendar year
following the calendar year in which the expense was incurred, and (iii) the
right to reimbursement is not subject to liquidation or exchange for any other
benefit.

 

  e) In no event shall the Company have any liability relating to any payment or
benefit under this Agreement failing to comply with, or be exempt from, the
requirements of Section 409A.

8. Confidential Information.

 

  a) The Executive acknowledges that the Company and its Affiliates continually
develop Confidential Information, that the Executive may develop Confidential
Information for the Company or its Affiliates and that the Executive may learn
of Confidential Information during the course of employment. The Executive will
comply with the policies and procedures of the Company and its Affiliates for
protecting Confidential Information and shall not disclose to any Person or use,
other than as required by applicable law or for the proper performance of his
duties and responsibilities to the Company and its Affiliates, any Confidential
Information obtained by the Executive incident to his employment or other
association with the Company or any of its Affiliates. The Executive understands
that this restriction shall continue to apply after his employment terminates,
regardless of the reason for such termination. The confidentiality obligation
under this Section 8 shall not apply to information which is generally known or
readily available to the public at the time of disclosure or becomes generally
known through no wrongful act on the part of the Executive or any other Person
having an obligation of confidentiality to the Company or any of its Affiliates.

 

  b) All documents, records, tapes and other media of every kind and description
relating to the business, present or otherwise, of the Company or its Affiliates
and any copies, in whole or in part, thereof (the “Documents”), whether or not
prepared by the Executive, shall be the sole and exclusive property of the
Company and its Affiliates. The Executive shall safeguard all Documents and
other property of the Company and shall surrender to the Company at the time his
employment terminates, or at such earlier time or times as the Board or its
designee may specify, all Documents and other property of the Company then in
the Executive’s possession or control.

9. Assignment of Rights to Intellectual Property. The Executive shall promptly
and fully disclose all Intellectual Property to the Company. The Executive
hereby assigns and agrees to assign to the Company (or as otherwise directed by
the Company) the Executive’s full right, title and interest in and to all
Intellectual Property. The Executive agrees to execute any and all applications
for domestic and foreign

 

-7-



--------------------------------------------------------------------------------

patents, copyrights or other proprietary rights and to do such other acts
(including without limitation the execution and delivery of instruments of
further assurance or confirmation) requested by the Company to assign the
Intellectual Property to the Company and to permit the Company to enforce any
patents, copyrights or other proprietary rights to the Intellectual Property.
The Executive will not charge the Company for time spent in complying with these
obligations. All copyrightable works that the Executive creates shall be
considered “work made for hire” and shall, upon creation, be owned exclusively
by the Company.

10. Restricted Activities. The Executive agrees that the following restrictions
on his activities during and after his employment are necessary to protect the
good will, Confidential Information, trade secrets and other legitimate
interests of the Company and its Affiliates:

 

  a) During the Term, the Executive will not undertake any outside activity,
whether or not competitive with the business of the Company or its Affiliates,
that could reasonably give rise to a conflict of interest or otherwise interfere
with his duties and obligations to the Company or any of its Affiliates.

 

  b) During the Term and for twenty-four (24) months after his employment
terminates (the “Restricted Period”), the Executive shall not, directly or
indirectly, whether as owner, partner, investor, consultant, agent, employee,
co-venturer or otherwise, compete with the Company or any of its Affiliates
within any geographic area in which the Company or any of its Affiliates does
business or undertake any planning for any business competitive with the Company
or any of its Affiliates. Specifically, but without limiting the foregoing, the
Executive agrees not to engage in any manner in any activity that is directly or
indirectly competitive or potentially competitive with the business of the
Company or any of its Affiliates, as conducted or under consideration at any
time during the Executive’s employment, and further agrees not to work or
provide services, in any capacity, whether as an employee, independent
contractor or otherwise, whether with or without compensation, to any Person who
is engaged in any business that is competitive with the business of the Company
or any of its Affiliates for which the Executive has provided services, as
conducted or in planning during his employment. For the purposes of this
Section 10, the business of the Company and its Affiliates shall include all
Products and the Executive’s undertaking shall encompass all items, products and
services that may be used in substitution for Products. The foregoing, however,
shall not prevent the Executive’s passive ownership of two percent (2%) or less
of the equity securities of any publicly traded company.

 

  c)

During the Restricted Period, the Executive will not directly or indirectly
(a) solicit or encourage any customer of the Company or any of its Affiliates to
terminate or diminish its relationship with them; or (b) seek to persuade any
such customer or prospective customer of the Company or any of its Affiliates to
conduct with anyone else any business or activity which such customer or

 

-8-



--------------------------------------------------------------------------------

  prospective customer conducts or could conduct with the Company or any of its
Affiliates; provided that these restrictions shall apply (y) only with respect
to those Persons who are or have been a customer of the Company or any of its
Affiliates at any time within the immediately preceding one year period or whose
business has been solicited on behalf of the Company or any of the Affiliates by
any of their officers, employees or agents within said one year period, other
than by form letter, blanket mailing or published advertisement, and (z) only if
the Executive has performed work for such Person during his employment with the
Company or one of its Affiliates or been introduced to, or otherwise had contact
with, such Person as a result of his employment or other associations with the
Company or one of its Affiliates or has had access to Confidential Information
which would assist in the Executive’s solicitation of such Person.

 

  d) During the Restricted Period, the Executive will not, and will not assist
any other Person to, (a) hire or solicit for hiring any employee of the Company
or any of its Affiliates or seek to persuade any employee of the Company or any
of its Affiliates to discontinue employment or (b) solicit or encourage any
independent contractor providing services to the Company or any of its
Affiliates to terminate or diminish its relationship with them. For the purposes
of this Agreement, an “employee” of the Company or any of its Affiliates is any
person who was such at any time within the preceding two years.

11. Enforcement of Covenants. The Executive acknowledges that he has carefully
read and considered all the terms and conditions of this Agreement, including
the restraints imposed upon him pursuant to Sections 8, 9 and 10 hereof. The
Executive agrees without reservation that each of the restraints contained
herein is necessary for the reasonable and proper protection of the good will,
Confidential Information, trade secrets and other legitimate interests of the
Company and its Affiliates; that each and every one of those restraints is
reasonable in respect to subject matter, length of time and geographic area; and
that these restraints, individually or in the aggregate, will not prevent him
from obtaining other suitable employment during the period in which the
Executive is bound by these restraints. The Executive further agrees that he
will never assert, or permit to be asserted on his behalf, in any forum, any
position contrary to the foregoing. The Executive further acknowledges that,
were he to breach any of the covenants contained in Sections 8, 9 and 10 hereof,
the damage to the Company would be irreparable. The Executive therefore agrees
that the Company, in addition to any other remedies available to it, shall be
entitled to preliminary and permanent injunctive relief against any breach or
threatened breach by the Executive of any of said covenants, without having to
post bond and to recover its reasonable attorneys’ fees and costs incurred in
securing such relief. The Executive agrees that the Restricted Period shall be
tolled, and shall not run, during any period of time in which he is in violation
of the terms thereof, in order that the Company and its Affiliates shall have
all of the agreed-upon temporal protection recited herein. The parties further
agree that, in the event that any provision of Section 8, 9 or 10 hereof shall
be determined by any court of competent

 

-9-



--------------------------------------------------------------------------------

jurisdiction to be unenforceable by reason of its being extended over too great
a time, too large a geographic area or too great a range of activities, such
provision shall be deemed to be modified to permit its enforcement to the
maximum extent permitted by law.

12. Conflicting Agreements. The Executive hereby represents and warrants that
the execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which the
Executive is a party or is bound and that the Executive is not now subject to
any covenants against competition or similar covenants or any court order or
other legal obligation that would affect the performance of his obligations
hereunder. The Executive will not disclose to or use on behalf of the Company
any proprietary information of a third party without such party’s consent.

13. Indemnification. The Company shall indemnify the Executive to the extent
provided in its then current Articles or By-Laws. The Executive agrees to
promptly notify the Company of any actual or threatened claim arising out of or
as a result of his employment with the Company.

14. Definitions. Words or phrases that are initially capitalized or are within
quotation marks shall have the meanings provided in this Section and as provided
elsewhere herein. For purposes of this Agreement, the following definitions
apply:

 

  a) “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by management authority, contract or equity interest.

 

  b)

“Change in Control” means (1) a sale of all or substantially all of the
Company’s assets, or (2) any merger, consolidation or other business combination
transaction of the Company with or into another corporation, entity or person,
other than a transaction in which the holders of at least a majority of the
shares of voting capital stock of the Company outstanding immediately prior to
such transaction continue to hold (either by such shares remaining outstanding
or by their being converted into shares of voting capital stock of the surviving
entity) a majority of the total voting power represented by the shares of voting
capital stock of the Company (or the surviving entity) outstanding immediately
after such transaction, or (3) the direct or indirect acquisition (including by
way of a tender or exchange offer) by any person, or persons acting as a group,
of beneficial ownership or a right to acquire beneficial ownership of shares
representing a majority of the voting power of the then outstanding shares of
capital stock of the Company. Notwithstanding the foregoing, a Change of Control
shall not be deemed to occur (A) on account of the acquisition of shares of
voting capital stock by any institutional investor or any affiliate thereof or
any other person, or persons acting as a group, that acquires the Company’s
shares of voting capital stock in a transaction or series of related
transactions that are primarily a private financing transaction for the Company
or (B) solely because the level of ownership held by any institutional investor
or any affiliate thereof or any

 

-10-



--------------------------------------------------------------------------------

  other person, or persons acting as a group (the “Subject Person”), exceeds the
designated percentage threshold of the outstanding shares of voting capital
stock as a result of a repurchase or other acquisition of shares of voting
capital stock by the Company reducing the number of shares outstanding, provided
that if a Change of Control would occur (but for the operating of this sentence)
as a result of the acquisition of shares of voting capital stock by the Company,
and after such share acquisition, the Subject Person becomes the owner of any
additional shares of voting capital stock that, assuming the repurchase or other
acquisition had not occurred, increases the percentage of the then outstanding
shares of voting capital stock owned by such Subject Person over the designated
percentage threshold, then a Change of Control shall be deemed to occur.

 

  c) “Confidential Information” means any and all information of the Company and
its Affiliates that is not generally known by those with whom the Company or any
of its Affiliates competes or does business, or with whom the Company or any of
its Affiliates plans to compete or do business and any and all information,
publicly known in whole or in part or not, which, if disclosed by the Company or
any of its Affiliates would assist in competition against them. Confidential
Information includes without limitation such information relating to (i) the
development, research, testing, manufacturing, marketing and financial
activities of the Company and its Affiliates, (ii) the Products, (iii) the
costs, sources of supply, financial performance and strategic plans of the
Company and its Affiliates, (iv) the identity and special needs of the customers
of the Company and its Affiliates and (v) the people and organizations with whom
the Company and its Affiliates have business relationships and the nature and
substance of those relationships. Confidential Information also includes any
information that the Company or any of its Affiliates has received, or may
receive hereafter, belonging to customers or others with any understanding,
express or implied, that the information would not be disclosed.

 

  d) “Intellectual Property” means inventions, discoveries, developments,
methods, processes, compositions, works, concepts and ideas (whether or not
patentable or copyrightable or constituting trade secrets) conceived, made,
created, developed or reduced to practice by the Executive (whether alone or
with others, whether or not during normal business hours or on or off Company
premises) during the Executive’s employment that relate to either the Products
or any prospective activity of the Company or any of its Affiliates or that make
use of Confidential Information or any of the equipment or facilities of the
Company or any of its Affiliates.

 

  e) “Person” means an individual, a corporation, a limited liability company,
an association, a partnership, an estate, a trust and any other entity or
organization, other than the Company or any of its Affiliates.

 

  f) “Products” mean all products that the Company is developing, testing,
manufacturing, licensing, leasing or otherwise distributing or is planning
(during the time of the Executive’s employment with the Company) to develop,
test, manufacture, license, lease or distribute at the time of termination,
during the Executive’s employment.

 

-11-



--------------------------------------------------------------------------------

15. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

16. Assignment.

 

  a) Neither the Company nor the Executive may make any assignment of this
Agreement or any interest herein, by operation of law or otherwise, without the
prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without the consent of
the Executive in the event that the Executive is transferred to a position with
any of the Affiliates or in the event that the Company shall hereafter effect a
reorganization, consolidate with, or merge into, any Person or transfer all or
substantially all of its properties or assets to any Person. This Agreement
shall inure to the benefit of and be binding upon the Company and the Executive,
their respective successors, executors, administrators, heirs and permitted
assigns.

 

  b) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid.

17. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

18. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

 

-12-



--------------------------------------------------------------------------------

19. Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a reputable national courier service or
deposited in the United States mail, postage prepaid, registered or certified,
and addressed to the Executive at his last known address on the books of the
Company or, in the case of the Company, at its principal place of business,
attention of the Chair of the Board, or to such other address as either party
may specify by notice to the other actually received.

20. Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior communications, agreements and
understandings, written or oral, with respect to the terms and conditions of the
Executive’s employment.

21. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company.

22. Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

23. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

24. Governing Law. This is a Massachusetts contract and shall be construed and
enforced under and be governed in all respects by the laws of the Commonwealth
of Massachusetts, without regard to the conflict of laws principles thereof.

[Signature page follows immediately.]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the date first above written.

 

THE EXECUTIVE:     THE COMPANY

/s/ Robert Bazemore

    By:  

/s/ Stephen Andre

Robert Bazemore       Stephen Andre       SVP, Human Resources

 

-14-